Case 1:09-cr-00746-SHS Document 204 Filed 06/11/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

vs 09-Cr-746

GUANG JU LIN, ORDER
Defendant.

 

 

SIDNEY H. STEIN, U.S. District Judge.

The Court has received defendant Guang Ju Lin’s motion for a sentence reduction
pursuant to 18 U.S.C. § 3582(c)(1)(A). Accordingly, IT IS HEREBY ORDERED that the
government shall respond to defendant’s motion no later than June 28, 2021.

Dated: New York, New York
June 10, 2021
SO ORDERED:

Me

' sidney EF Ste Stein, U. a D. 1

 

 
